Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 20-42 are pending in this application.  

Applicant’s overcome the Improper Markush Rejection raised by Examiner Ebenezer Sackey.  Upon further review of the case, it is deemed necessary to raise new issues that needs further rejection.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 41-42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In claims 41-42, the phrase “An agent that inhibits 20–HETE producing enzyme” or “An agent that prevents or ameliorates polycystic kidney disease” is not clear.  What is an agent? Is it a pharmaceutical composition?  Is it a product? Note that the claim starts as a compound or composition claim, but it ends up as a method of use claim.  Do applicants intend a method of use claim?  If so, claim 41 should be amended as: “A method of inhibiting 20 

Allowable Subject Matter
5.	Claims 20-40 are allowed.

Information Disclosure Statement
6.	Applicant’s Information Disclosure Statement, filed on 01/20/2022 has been acknowledged.  Please refer to Applicant’s copies of the 1449 submitted herewith.
					 
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kahsay Habte Ph.D. whose telephone number is (571)272-0667.  The examiner can normally be reached on 8:30 - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK SHIBUYA can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


/Kahsay Habte/
Primary Examiner, Art Unit 1624



February 4, 2022